         Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 1 of 11



William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Fifth Avenue, 15th Floor
New York, New York 10017
(Phone) (212) 286-1425; (Fax)(646) 688-3078

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JENNIFER EAST,                                                         :   ECF
Individually and on Behalf of All Other                                :   1: 18 Civ. 04251 (GBD)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
         -against-                                                     :
                                                                       :
VISITING NURSE SERVICE OF NEW YORK,                                    :
MARKI FLANNERY, JESSICA CUMMINS,                                       :
LORRAINE EARLE and JOHN DOES #1-10,                                    :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X



                PARTIES’ JOINT MOTION FOR COURT APPROVAL
         OF SETTLEMENT OF PLAINTIFF’S CLAIMS ASSERTED UNDER THE
           FAIR LABOR STANDARDS ACT AND NEW YORK LABOR LAW




                                            EXHIBIT A

    FULLY SIGNED SETTLEMENT AGREEMENT

                                            LAW OFFICE OF WILLIAM COUDERT RAND
                                            501 Fifth Ave. 15th Floor
                                            New York, N.Y. 10017
                                            212-286-1425
                                            Attorneys for Plaintiff
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 2 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 3 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 4 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 5 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 6 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 7 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 8 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 9 of 11
Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 10 of 11
       Case 1:18-cv-04251-GBD Document 22-1 Filed 10/24/18 Page 11 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER EAST, Individually and on Behalf of All Other
Persons Similarly Situated,
                                        Plaintiffs,
                                                                    Civil Action No. 1:18-cv-04251
                          - against -                                 JOINT STIPULATION OF
                                                                          DISMISSAL WITH
VISITING NURSE SERVICE OF NEW YORK, MARKI                                     PREJUDICE
FLANNERY, JESSICA CUMMINS, LORRAINE EARLE
and JOHN DOES #1-10,
                                        Defendants.


       IT IS HEREBY STIPULATED, AGREED, AND UNDERSTOOD that: (1) this action is

dismissed and discontinued in its entirety with prejudice pursuant to Fed. R. Civ. P. 41(a)(2); and

(2) each party shall bear his, her or its own costs, attorneys’ fees, and disbursements, except as set

forth in the Settlement Agreement between the Parties.

New York, New York
September ____, 2018

LAW OFFICES OF                                        EPSTEIN BECKER & GREEN, P.C.
WILLIAM COUDERT RAND
                                                      By:_______________________________
By: ______________________________                       Patrick G. Brady
    William Coudert Rand                                 250 Park Avenue
    501 Fifth Avenue, 15th Floor                         New York, New York 10177
    New York, New York 10017                             (212) 351-4500
    (212) 286-1425                                       Attorney for Defendants Visiting Nurse
    Attorney for Plaintiff                               Service of New York, Marki Flannery, Jessica
                                                         Cummings and Lorraine Earle


                                          SO ORDERED:


                                          ___________________________________
                                          Honorable George B. Daniels
                                          United States District Judge
